 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                                     EASTERN DISTRICT OF CALIFORNIA

10

11       GILL VIKRAM,                                             No. 1:18-cv-01733-SKO (HC)
12                           Petitioner,
13             v.                                                 ORDER DIRECTING RESPONDENT TO
                                                                  FILE SUPPLEMENTAL RESPONSE BY
14       DAVID W. JENNINGS, Field Office                          APRIL 25, 2019
         Director, San Francisco Field Office,
15       United States Immigration and Customs
         Enforcement, et al.,
16
                             Respondents.
17

18
              Petitioner, Gill Vikram, filed a petitioner for writ of habeas corpus pursuant to 28 U.S.C. §
19

20   2241 (the “petition”) on December 26, 2018.1 Petitioner challenges his detention by Immigration

21   and Customs Enforcement (“ICE”).

22            Petitioner alleges his detention is unlawful because ICE is unable to effectuate his removal
23   to India in the foreseeable future. Petitioner has been in custody since April 20, 2018, and was
24
     ordered removed by an Immigration Judge on May 17, 2018. Petitioner did not challenge the
25
     removal order.
26
27
     1
      Pursuant to 28 U.S.C. § 636(c)(1), both parties consented, in writing, to the jurisdiction of a United States Magistrate
28   Judge to conduct all further proceedings in this case, including the entry of final judgment.
                                                                  1
 1            ICE cannot detain non-citizens indefinitely while attempting to carry out removal of the
 2   non-citizen from the United States. Zadvyas v. Davis, 533 U.S. 678, 700-01 (2001). The Supreme
 3
     Court has recognized six months as a presumptively reasonable period to allow the government to
 4
     accomplish a non-citizen’s removal. Id. at 701.
 5
              Here, Respondent admits that Petitioner has been in detention more than the six month
 6

 7   “presumptively reasonable period,” and asks the Court for additional time to obtain Petitioner’s

 8   travel documents.

 9            ACCORDINGLY,
10
              1. Respondent is DIRECTED to file a supplemental response by April 25, 2019, showing
11
                 cause why the petition should not be granted.
12
              2. Petitioner may file a reply to the supplemental response within 14 days of receipt of the
13
                 supplemental response.
14

15

16   IT IS SO ORDERED.
17
     Dated:     March 27, 2019                                     /s/   Sheila K. Oberto            .
18                                                      UNITED STATES MAGISTRATE JUDGE
19

20
21

22

23

24

25

26
27

28
                                                        2
